DETAILED ACTION
The instant application having Application No. 16/980,336 filed on 09/11/2020 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority based on application filed on 03/12/2018 (CHINA 201810201721.7).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 12-16, 19, 24 and 26-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VIVO (“Remaining issues on PT-RS”; 3GPP TSG RAN WG1 Meeting #92; R1-1801526; Athens, Greece, February 26th – March 2nd, 2018; from Applicant’s IDS; hereinafter NPL).
Regarding claim 1, NPL discloses “a method for transmitting a phase tracking reference signal (PTRS),” as [(Section 2.1), PTRS is expected to be transmitted] “comprising: acquiring, by a terminal, target demodulation reference signal (DMRS) ports” [(Section 2.1), each PTRS port is associated with a DMRS port group in the downlink transmission, which is essentially a set of quasi-co-located (QCLed) DMRS ports.] “corresponding to two PTRS ports respectively” [(Page 1, last 4 lines), Alt. 1 and Alt.3 applying to two PTRS ports configuration] “in a scenario where the terminal performs non-codebook based uplink transmission” [(Page 2, Proposal 1), In non-codebook-based uplink transmission, associate a PTRS port to a DMRS port by mapping a PTRS port to the DMRS port with the lowest port index among the DMRS ports configured with the PTRS port index, i.e., Alt. 3.] “by using a cyclic prefix-orthogonal frequency division multiplexing (CP-OFDM) waveform;” [(Section 2.1, Para. 2), In the uplink, as is well-known, both waveforms DFT-S-OFDM and CP-OFDM are supported] “and transmitting, by the terminal, corresponding PTRSs to a network device by using the respective target DMRS ports” [(Section 2.1), PTRS is expected to be transmitted over the DMRS port with the best radio condition in the associated DMRS port group… (Page 1, last paragraph), Alt.3 in the case of two ports: Considering the consistency of PTRS-DMRS association in the downlink and uplink, Alt. 3 is the most straightforward scheme].
Regarding claim 2, NPL discloses “wherein the acquiring, by the terminal, the target DMRS ports corresponding to the two PTRS ports respectively comprises: if each PTRS port corresponds to one DMRS port, determining, by the terminal, that DMRS ports corresponding to the two PTRS ports respectively are the respective target DMRS ports” as [See Page 4, Table 7.3.1.1.2-26: PTRS-DMRS association for UL PTRS ports 0 and 1, UL-PTRS-ports = 2, UL-PTRS-present=ON, PUSCH-tp=Disabled, 4 antenna ports, UL-PTRS-ports=2, and ULmaxRank=4.].
Regarding claim 3, NPL discloses “wherein the acquiring, by the terminal, the target DMRS ports corresponding to the two PTRS ports respectively comprises: receiving, by the terminal, downlink control information (DCI) from the network device, wherein the DCI comprises an indication field, and the indication field is used for indicating a DMRS port corresponding to at least one PTRS port;” as [(Page 2), In the presence of PTRS, a 2-bit field “PTRS-DMRS association” in DCI format 0_1 is dedicated for PTRS port association] “and determining, by the terminal, the target DMRS ports corresponding to the two PTRS ports respectively according to the indication field in the DCI” [PTRS-DMRS association, which when having two bits, is to be interpreted following Table 7.3.1.1.2-26].
Regarding claim 4, NPL discloses “wherein the determining, by the terminal, the target DMRS ports corresponding to the two PTRS ports respectively according to the indication field in the DCI comprises: determining, by the terminal, if the two PTRS ports comprise a first PTRS port corresponding to at least two DMRS ports, a target DMRS port corresponding to the first PTRS port according to the indication field in the DCI” as [(Page 4, Table 7.3.1.1.2-26), considering as 1st and 2nd DMRS port].
Regarding claim 7, NPL discloses “wherein when the indication field comprises two indication bits,” as [(Page 4, Proposal 4), use 2 bits of “PTRS-DMRS association” in DCI] “the determining, by the terminal, the target DMRS ports corresponding to the two PTRS ports respectively according to the indication field in the DCI comprises: determining, by the terminal, a first target DMRS port corresponding to one of the two PTRS ports according to a most significant bit in the two indication bits;” [(See Table 7.3.1.1.2-26), Value of MSB] “and determining, by the terminal, a second target DMRS port corresponding to the other one of the two PTRS ports according to a least significant bit in the two indication bits” [(See Table 7.3.1.1.2-26), Value of LSB].
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 1, including “a network device” as [NPL: gNB].
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 13.
Regarding claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 2.
claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 29, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth in claim 14.
Regarding claim 31, the claim is interpreted and rejected for the same reason as set forth in claim 15.
Regarding claim 32, the claim is interpreted and rejected for the same reason as set forth in claim 16.
Regarding claim 33, the claim is interpreted and rejected for the same reason as set forth in claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463